 

Exhibit 10.2

 

THIRD AMENDMENT

 

TO THE

 

COMMON STOCK PURCHASE AGREEMENT

 

This Third Amendment (the “Amendment”) to the Common Stock Purchase Agreement,
dated May 17, 2013 (as on March 31, 2014 and May 30, 2014), by and among
Interleukin Genetics, Inc., a Delaware corporation (the “Company”), and the
Purchasers identified on Schedule I thereto (the “Purchase Agreement”), is made
as of April 6, 2015, by and among the Company and the Purchasers set forth on
the signature page hereto. Capitalized terms used herein but not defined shall
have the meanings ascribed to such terms in the Purchase Agreement.

 

WHEREAS, Section 6 of the Purchase Agreement sets forth rights granted to
certain Designors with respect to the designation by such Designors of
individuals to serve on the Board of Directors of the Company (the “Board”);

 

WHEREAS, the Board has determined to hire a new Chief Executive Officer and
wishes to appoint the such Chief Executive Officer as a member of its Board of
Directors;

 

WHEREAS, the Company , the Purchasers set forth on the signature page hereto and
Pyxis wish to amend the Purchase Agreement by amending Section 6 as set forth
below;

 

WHEREAS, in accordance with Section 6(f) of the Purchase Agreement, by executing
and delivering this Amendment, the Company, the Purchasers set forth on the
signature page hereto and Pyxis have approved this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Amendment of Section 6(a) of the Purchase Agreement.

 

The Purchase Agreement is hereby amended by deleting Section 6(a) in its
entirety and by substituting in lieu thereof the following:

 

“(a) Board Composition; Appointment of Director Designees. The Board shall take
all actions necessary such that the Board shall consist of eight (8) members and
shall be composed as follows:

 

(i) the Class I directors with a term ending at the 2016 annual meeting of
stockholders shall consist of one independent director (currently William C.
Mills III) and one director designated by Pyxis Innovations Inc. (currently
Joseph M. Landstra) (a “Pyxis Designee”);

 

(ii) the Class II directors with a term ending at the 2017 annual meeting of
stockholders shall consist of the Company’s Chief Executive Officer, Kenneth S.
Kornman, Ph.D., the Company’s founder and Chief Scientific Officer (for so long
as Dr. Kornman remains employed by the Company), and one director designated by
Bay City Capital Fund V, L.P. (currently Dayton Misfeldt) (a “BCC Designee”);
and

 



 

 

 

(iii) the Class III directors with a term ending at the 2015 annual meeting of
stockholders shall consist of one director designated by Pyxis Innovations Inc.
(currently Roger C. Colman) (a “Pyxis Designee”), one independent director
(currently James Weaver), and one director designated by Bay City Capital Fund
V, L.P. (currently Lionel Carnot) (a “BCC Designee”).

 

The Pyxis Designees and the BCC Designees, shall be collectively referred to
herein as the “Director Designees.” Each of the shareholders entitled to
designate a director hereunder is referred to herein as a “Designor.” The rights
provided under this Section 6 are the exclusive rights of each such Designor and
are not transferable.”

 

2. Miscellaneous.

 

(i) Except as contemplated by this Amendment, all of the terms and conditions of
the Purchase Agreement shall remain in full force and effect.

 

(ii) This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 



  COMPANY:             INTERLEUKIN GENETICS, INC.             By: /s/ Kenneth S.
Kornman     Name:  Kenneth S. Kornman     Title: Chief Executive Officer        
    PYXIS:             PYXIS INNOVATIONS, INC.             By: /s/ Rainey S.
Repins     Name: Rainey S. Repins     Title: Assistant Secretary            
PURCHASERS:             BAY CITY CAPITAL FUND V, L.P.     By: Bay City Capital
Management V LLC, its General Partner     By Bay City Capital LLC, its Manager  
          By: /s/ Carl Goldfischer     Name: Carl Goldfischer     Title: Manager
and Managing Director             BAY CITY CAPITAL FUND V CO-INVESTMENT FUND,
L.P.     By: Bay City Capital Management V LLC, its General Partner     By Bay
City Capital LLC, its Manager             By: /s/ Carl Goldfischer     Name:
Carl Goldfischer     Title: Manager and Managing Director             GROWTH
EQUITIES OPPORTUNITIES FUND III, LLC             By: /s/ Louis S. Citron    
Name: Louis S. Citron     Title: Chief Legal Officer  

 



3

 